Citation Nr: 0102633	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-00 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under 38 U.S.C. chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran, who had active service from August 1942 to 
October 1945, died in June 1997.  The appellant is the 
veteran's widow.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida which denied 
entitlement to service connection for the cause of the 
veteran's death, and which also denied entitlement to 
Dependents' Educational Assistance (DEA) under 38 U.S.C. 
chapter 35.

The Board notes that the appellant, in both her October 1998 
Notice of Disagreement (NOD) and in her December 1998 VA Form 
9, Appeal to the Board, stated that she was appealing the 
RO's denial of her claim for Dependency and Indemnity 
Compensation (DIC).  However, this appeal arises from the 
appellant's July 1997 submission of VA Form 21-530, 
Application for Burial Benefits which the RO construed as an 
application for service connection for cause of death and DEA 
benefits under 38 U.S.C. chapter 35.  

The Board also notes that the RO sent a letter to the 
appellant, in November 1997, informing her that, unless she 
filed a claim for dependency and indemnity compensation 
within one year from the date of the veteran's death, any 
awarded benefits would be payable only from the date that VA 
received the DIC claim; a VA Form 21-534, Application for 
Dependency and Indemnity Compensation or Death Pension by a 
Surviving Widow or Child, was enclosed.  Currently, the 
evidence of record does not indicate that the appellant has 
submitted any such application for DIC benefits.




REMAND

As previously noted, in November 1997, the RO denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death; this denial, in turn, 
resulted in the denial of chapter 35 benefits.  The basis for 
the denial of the cause of death claim was that the claim was 
not well grounded.

It is noted that only VA treatment records have been provided 
for review, even though it appears that the appellant also 
received private medical treatment.  The death certificate 
indicated that the veteran died in a private hospital.  
Records of his care and treatment at that hospital are not on 
file.  

On November 9, 2000, Public Law 106-475, The Veterans Claims 
Assistance Act of 2000, became effective and amplified the 
duty to assist previously mandated by 38 U.S.C. § 5107(a).  
This law eliminates the concept of a well-grounded claim, and 
redefines the Department of Veterans Affairs (VA) duty to 
assist.  The Act requires the VA to make reasonable efforts 
to assist a claimant in obtaining evidence to substantiate 
his or her claim unless it is clear that no reasonable 
possibility exists that the VA's assistance would aid in 
substantiating the claim. 

P.L. 106-475 enables and defines VA's duty to assist 
claimants who file substantially complete claims for VA 
benefits.  That statutory duty to assist includes:

1) a duty to notify the claimant and the 
claimant's representative, if any, in 
writing of any information or evidence 
including medical and lay evidence, that 
is necessary to substantiate the claim; 
what information or evidence he or she is 
to submit; and what evidence the VA will 
attempt to obtain on the claimant's 
behalf;

2) a duty to develop all relevant 
evidence in the custody of a federal 
department or agency, including VA 
medical records, service medical records, 
Social Security Administration records, 
or evidence from other federal agencies;

3) a duty to develop private records and 
lay or other evidence; and 

4) a duty to examine veterans or obtain a 
medical opinion if the examination or 
opinion is necessary to make a decision 
on a claim for compensation.

The new enactments and revisions to VA's claims adjudication 
process are applicable to pending claims, such as the 
appellant's claims.  Moreover, in Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991), the Court held that where a law or 
regulation changes during the pendency of a claim, "the 
version most favorable to appellant" applies unless provided 
otherwise by Congress or the Secretary.  Since the recent 
enactments specifically provide for the nullification of the 
"well-grounded claim" requirement to all pending claims and 
since this claim is still pending, the RO must apply the new 
law to the appellant's claim.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

In view of the foregoing, and to afford the appellant due 
process of law, the case is hereby REMANDED for the following 
action:

1.  The RO should take any action 
necessary to comply with Public Law No. 
106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 
2096).

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claim on 
appeal.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




